DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art such as those references cited in previous rejections teach similar methods of forming platinum supported on carbon carrier catalyst from alcohol based palatinate solutions, and newly cited prior art such as Mao et al. (USP 6,686,308) teach forming platinum metal supported on carbon with a particle size such as 3nm and a standard deviation of the particle of 0.5nm or less (see column 2), the instant claims distinguish from the prior art as a whole with a showing of criticality for the claimed ranges for time and temperature of heat treatments and the resultant particle size distribution.  The instantly claimed ranges are commensurate in scope with the results shown in Table 1 of the instant specification and the affidavit filed 19 October 2020 which shows improved initial catalytic activity and rate of maintaining that activity for catalysts formed under the claimed conditions with the claimed material properties. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723